Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 22, 2006, convicting defendant, after a jury trial, of two counts of rape in the third degree and three counts of criminal sexual act in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 1½ to 3 years, unanimously affirmed.
The court properly exercised its discretion in precluding as repetitive defense counsel’s questioning of a prospective juror who had stated unequivocally that he was willing and able to serve as a fair and impartial juror (see generally People v Jean, 75 NY2d 744 [1989]). Although defense counsel sought to ask the juror to explain aspects of his demeanor and body language, the court had the opportunity to observe the juror’s demeanor and properly concluded that further inquiry was unnecessary (see People v Shulman, 6 NY3d 1, 27 [2005], cert denied 547 US 1043 [2006]). Concur—Lippman, P.J., Gonzalez, Moskowitz and Acosta, JJ.